Title: To James Madison from William Gray, 30 August 1815
From: Gray, William
To: Madison, James


                    
                        
                            Sir
                        
                        Boston Augt. 30th. 1815
                    
                    Will you permit me to presume you may think proper, to appoint a Commissioner, to meet the one appointed by the British Government, to assertain the boundary line, on the eastern part of the U. States.
                    I have taken the liberty, Sir, to name, The Honble. John Holmes of Alford, in the Destrict of Maine, as possessing talents, and of application, equal to any one in this Section of the U.S. either of Commissioner, or Agent, he is known by you, Sir, If you should honour him with the appointment of either of those offices I hope & believe he will discharge the duties to your approbation. I have the honor to be, Sir, with great respect yr Most Obt. Hbl Sert
                    
                        
                            Wm Gray
                        
                    
                 